Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 24, 2018

The Court of Appeals hereby passes the following order:

A19D0126. ASHER SYED v. MERCHANT’S SQUARE OFFICE BUILDINGS
    LLC et al.

       Plaintiff Asher Syed seeks discretionary review of the trial court’s order

denying his motion to set aside. According to Syed, he never received the trial court’s

December 13, 2017 order striking his judgment and entering final judgment in favor

of the defendants. The order was apparently returned to the trial court as

undeliverable.

       “Motions to set aside brought on the grounds that the court failed to notify the

losing party of its decision are cognizable as motions to correct a clerical error

pursuant to OCGA § 9-11-60 (g) and are properly the subject of a direct appeal.”

Downs v. C.D.C. Fed. Credit Union, 224 Ga. App. 869, 869 (1) (481 SE2d 903)

(1997). We will grant an otherwise timely discretionary application if the lower

court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this

application is hereby GRANTED. Syed shall have ten days from the date of this order

to file a notice of appeal with the trial court. If, however, a timely notice of appeal has

been filed, Syed does not need to file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of

Appeals.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/24/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.